Title: From Alexander Hamilton to Philip Schuyler, 22 March 1801
From: Hamilton, Alexander
To: Schuyler, Philip


New York March 221801
My Dear Sir
We did not leave Albany till near twelve on Friday and the next day about one, I arrived here—where I found the two families in good health.
The darkness of the night obliged us to come to Anchor in Haverstraw Bay. About mid-night we were alarmed with the cry of “All hands upon Deck.” You will imagine we were not slow in our obedience. No sooner were we on Deck than we perceived by a flame issuing out of the Forecastle that the vessel was on Fire. The pilot, a resolute man, possessing himself of a bucket of water, plunged amidst the flames at great hazard of suffocation, and dashed the ⟨wa⟩ter upon the part from which the flame ⟨iss⟩ued. This gave it a check, ⟨a⟩nd a repetition of the application ⟨soon⟩ conquered it.
The fire was occasionned by heat communicated below from the bricks of the Cabouse from which the flame penetrated upwards along the Cieling. Five minutes more would probably have rendered it impracticable to save the vessel.
Nothing new here. Eliza joins in tenderest affection to her mother & yourself.
Adieu My Dear Sir
A Hamilton
General Schuyler
 